Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
Claims 21-40 are rejected under pre-AlA 35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AlA 35 U.S.C. 103(a) as obvious over Miller (20050222487).
     As to claim 21, Miller teaches a device comprising: an implantable portion of a medical device (see fig.1), wherein the implantable portion of the medical device is configured to: receive input indicative of an operating environment-influenced variable impacted by a changed operating environment of the implantable portion of the medical device (see [0016-0018], e.g. receiving ambient acoustic signal in [0017] is considered “receiving input indicative of a parameters related to an operating environment” no specific input or parameter is claimed and the surface operable to respond to acceleration force and output in response to said acceleration is considered “adjusting the system based on input); analyze received input to identify a change in a controllable parameter of the implantable portion of the medical device that can be changed to at least in part compensate for the changed operating environment (see [0023-0025, 0086-0087] claims 6-7 of Miller reference); and adjust (see [0012, 0066, 0073]) an adjustable feature of the implantable portion of the medical device based on the received input.
     As to claim 22, Miller teaches the device of claim 21, wherein: the implantable portion of the medical device is an implantable portion of a hearing prosthesis (see fig.1); and the variable is a change in a property of skin (see [0064, 0076, 0120, 0122] teaches mechanics of change in property of skin) over a portion of the implantable portion of the hearing prosthesis (figs.2-3).
     As to claim 23, Miller teaches the device of claim 22, wherein: the implantable portion of the medical device is an implantable portion of a hearing prosthesis (see fig.1); and the implantable portion includes a microphone configured to receive signals and generate a microphone output response (see [0058-0061] teaching microphone output), wherein the portion of the implantable portion is the microphone (see fig.4).
     As to claim 24, Miller teaches the device of claim 23, wherein: the input is at least in part based on output from the microphone ([0003, 0104-0105]). 
     As to claim 25, Miller teaches the device of claim 21, wherein: the implantable portion includes a motion sensor (see [0028] teaching motion sensor); and the input is at least in part based on output from the motion sensor.
     As to claim 26, Miller teaches the device of claim 24, wherein: the implantable portion further includes a motion sensor (see [0028] teaching motion sensor); and the input is part based on output from the motion sensor and output from the microphone.
     As to claim 27, Miller teaches the device of claim 24, wherein: the implantable portion is configured with an observer that receives output from the microphone and output from the motion sensor ([0028] teaching motion sensor); and the implantable portion is configured to execute at least part of the analysis of the received input using the observer ([0086], as applicant has not specifically claimed what an “observer" is, anything that detects or measures a variable can be considered an “observer. Thus, as 90025 details a “diaphragm” that measures the acceleration of the mastication process and the pressure of this, and it is then sent to a second process system for canceling, any one of the initial detectors can be considered an "observer).
     As to claim 28, Miller teaches a device, comprising: an implantable portion of a medical device (see fig.1), the implantable portion including a functional component and a sensor ([0020-0022]), wherein the implantable portion is configured to adjust operation of the functional component based on one or more latent variables derived from output from the sensor (esp. c.f. [0066] teaching adjusting characteristics of the microphone output signal; also see [0016-0018], e.g. receiving ambient acoustic signal in [0017]). 
     As to claim 29, Miller teaches the device of claim 28, wherein: the implantable portion of the medical device is configured to stimulate tissue of a recipient thereof (see [0003, 0053, 0094] teaches stimulating tissue of recipient); and the implantable portion of the medical device is configured to stimulate tissue differently based on the adjusted operation of the functional component relative to unadjusted operation of the functional component ([0012, 0066, 0073]).
     As to claim 30, Miller teaches the device of claim 29, wherein: the medical device is a hearing prosthesis (see fig.1); and the stimulation of the tissue evokes a hearing percept (see [0003, 0007, 0022, 0053-0054]).
     As to claim 31, Miller teaches the device of claim 28, wherein: output from the sensor is used by the medical device to operate the functional component during normal operation irrespective of the latent variables derived from the sensor (0059-0060).
     As to claim 32, Miller teaches the device of claim 28, wherein: the medical device is a hearing prosthesis (see fig.1); the sensor is a microphone ([0012-0014]); and the hearing prosthesis is configured to evoke a hearing percept based on sound captured by the microphone ([0019-0023]), wherein sound is processed based at least in part at least sometimes on operation of the functional component (see [0056]).
     As to claim 33, Miller teaches the device of claim 28, further comprising: a latent variable adaptive filter that estimates the one or more latent variables ([0122]).
     As to claim 34, Miller teaches a device, comprising: an implantable portion of a medical device (see fig.1), the implantable portion including an observer and a functional component ([0086], as applicant has not specifically claimed what an “observer" is, anything that detects or measures a variable can be considered an “observer. Thus, as 90025 details a “diaphragm” that measures the acceleration of the mastication process and the pressure of this, and it is then sent to a second process system for canceling, any one of the initial detectors can be considered an "observer), wherein the implantable portion is configured to adjust operation of the functional component based on operation of the observer (see [0016-0018], e.g. receiving ambient acoustic signal in [0017]). 
     As to claim 35, Miller teaches the device of claim 34, wherein: the functional component is part of a signal processing arrangement configured to process signals from a first transducer of the implantable portion of the medical device and stimulate tissue of a recipient of the implantable portion based on the processed signals (see [0053-0056]).
     As to claim 36, Miller teaches the device of claim 35, wherein: the observer is configured to operate based on input from the first transducer ([0086], as applicant has not specifically claimed what an “observer" is, anything that detects or measures a variable can be considered an “observer. Thus, as 90025 details a “diaphragm” that measures the acceleration of the mastication process and the pressure of this, and it is then sent to a second process system for canceling, any one of the initial detectors can be considered an "observer; additionally, see [0012] “acceleration-induced pressures in output signal of microphone” and “adaptive filter to allow optimal rejection of vibration [ie. acceleration induced pressures]”).
     As to claim 37, Miller teaches the device of claim 36, wherein: the observer is configured to also operate based on input from a second transducer that is less sensitive to energy ambient the second transducer relative to that which is the case with respect to that same energy ambient to the first transducer (see [0086], as applicant has not specifically claimed what an “observer" is, anything that detects or measures a variable can be considered an “observer. Thus, as 90025 details a “diaphragm” that measures the acceleration of the mastication process and the pressure of this, and it is then sent to a second process system for canceling, any one of the initial detectors can be considered an "observer; additionally, see [0012] “acceleration-induced pressures in output signal of microphone” and “adaptive filter to allow optimal rejection of vibration [ie. acceleration induced pressures]”; additionally see [0062-0063] teaching sensitivity mechanics).
     As to claim 38, Miller teaches the device of claim 34, wherein: the medical device is a hearing prosthesis (see fig.1); and the functional component is a component that receives an electrical signal as input and outputs an electrical signal that has different characteristics than the electrical signal that is the input (esp. c.f. [0066] teaching adjusting characteristics of the microphone output signal; also see [0016-0018], e.g. receiving ambient acoustic signal in [0017]), the different characteristics being a result of the functionality of the functional component ([0066] in view of [0012-0019] indicates the presence of a transfer function and that the function involves sound source and acceleration [motion] source).
     As to claim 39, Miller teaches the device of claim 34, wherein: the medical device is a totally implantable hearing prosthesis (see fig.1); and the observer is configured to operate based on input corresponding to latent variables derived from a microphone and/or a motion sensor of the hearing prosthesis ([0104-0105]).
     As to claim 40, Miller teaches the device of claim 34, wherein: the medical device is a totally implantable hearing prosthesis (see fig.1) that includes a feedback cancellation system (0007-008, 0061); and the adjustment of operation of the functional component is adjustment of a component of the feedback cancellation system ([0013] details the comparison of the two signals and then adjusting them to be a specific value. Examiner notes here that the claim recitation merely requires a “comparison”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646